POLLOCK, J.
Epitomized Opinion
First Publication of this Opinion
K. Bailey brought an action in Mahoning Common Pleas against his wife, M. Bailey, alleging that they had one minor child and asking for a divorce. M. Bailey answered, denying the charges and asking for alimony and the custody of the child. The court refused to grant a divorce, but granted the wife $40 a month alimony. K. Bailey prosecuted error to reverse the judgment on the ground that the court had no power or jurisdiction to grant the wife alimony payable per month, because the testimony did not show that the husband had any property and the $40 would be paid out of the future earnings, K. contending that the statute providing for alimony where a divorce is not granted does not permit such action. The Court of Appeals, in affirming the judgment, held:
Where a divorce is not granted, alimony may be allowed in real or personal property, or both; or in money, payable either in gross or by installments. GC. 11998. The Supreme Court has disposed of this question in 99 OS. 143.